Filed 11/08/19                                          Case 19-20026                                                     Doc 148



       1
       2
       3                                          NOT FOR PUBLICATION
       4
       5                               UNITED STATES BANKRUPTCY COURT
       6                                EASTERN DISTRICT OF CALIFORNIA
       7
       8
       9
           In re                                            )    Case No. 19-20026-E-13
      10                                                    )    Docket Control No. RHS-1
           THOMAS JAMES IVERS,                              )
      11                                                    )
                                    Debtor.                 )
      12                                                    )
      13   This Memorandum Decision is not appropriate for publication.
           It may be cited for persuasive value on the matters addressed.
      14
                               MEMORANDUM DECISION RE:
      15               REFERRAL OF ISSUE OF LEGAL COMPETENCY OF
             THOMAS IVERS TO SACRAMENTO COUNTY ADULT PROTECTIVE SERVICES
      16          FOR REVIEW, INVESTIGATION, REPORTING TO THE COURT,
                         AND ACTION (If Proper Grounds Determined by
      17                       Adult Protective Services to so Exist)
      18           This Chapter 13 case was commenced on January 3, 2019, by Thomas Ivers, the Debtor (who
      19   reports that he is 70+ years of age and a Viet Nam era veteran). Mr. Ivers was represented by
      20   counsel when this case was filed. On its face, this was a “simple” Chapter 13 case. However, as
      21   experienced bankruptcy practitioners have learned, looks can be deceiving.1
      22           The court, by separate Decision and Order, has vacated that portion of a prior Order of the
      23   court modifying the automatic stay to the extent that it permitted non-judicial foreclosure of the
      24   Debtor’s real property commonly known as 8610 Pershing Avenue, Fair Oaks, California, be
      25   conducted. That matter has been set for hearing at the same time and date as the initial hearing
      26
                   1
                      This Memorandum Opinion and Decision is substantially the same as issued by the court in
      27   vacating that portion of the prior order of the court granting relief from the automatic stay allowing the a
           non-judicial foreclosure sale to be conducted. The court has done so to ensure that all of the persons
      28
           receiving one of the two Decisions are fairly advised of what is being stated by the court in both
           decisions.
Filed 11/08/19                                      Case 19-20026                                                 Doc 148



       1   pursuant to the referral of this to Sacramento County Adult Protective Services.
       2           In the (overly) detailed discussion below, the court reviews this Bankruptcy Case, the
       3   conduct of the Debtor, and the court’s renewed concern that the Debtor may not be legally
       4   competent in these federal court proceedings. If not competent, then it will be necessary for the
       5   appointment of a personal representative, conservator, or other person to ensure that his rights and
       6   interests are competently presented.
       7           Though the Debtor appeared in open court on October 29, 2019, and led the court to believe
       8   that he was legally competent, his conduct since that time appears to be to the contrary. He appears
       9   to be ignoring and failing to take immediate action necessary to protect and retain at least
      10   $45,000.00 of value he and his daughter have in the real property (identified below) that is the
      11   subject of the pending nonjudicial foreclosure sale.
      12           This federal court does not have the resources in the context of this Bankruptcy Case to sua
      13   sponte select and appoint a personal representative, conservator, or other person to take the place
      14   of the Debtor if he is legally incompetent. Additionally, the court requires the expertise of
      15   Sacramento County Adult Protective Services to evaluate the legal competency of the Debtor, report
      16   whether they believe the Debtor is legally incompetent, or whether this is a situation where the
      17   Debtor is knowingly failing to protect his rights and interests. If Adult Protective Services
      18   concludes that Debtor is legally incompetent for purposes of these federal court proceedings, to
      19   propose the correct remedial action, and if a representative is required, to advance the
      20   recommendation(s) for such person.
      21           The court sets an initial Legal Competency Hearing Conference for 1:30 p.m. on
      22   November 26, 2019 in this court. At that time the court will consider the preliminary information
      23   and scheduling requirements provided by Sacramento County Adult Protective Services and other
      24   parties in interest.
      25                                             DISCUSSION
      26           Mr. Ivers obtained his Chapter 7 discharge on December 13, 2018, in his 2018 bankruptcy
      27   case, No. 18-25616, filed in this District. This Chapter 13 case was filed on January 3, 2019, just
      28   twenty-one days later. As shown by the Debtor’s schedules, he has no monies with which to fund

                                                            2
Filed 11/08/19                                      Case 19-20026                                                  Doc 148



       1   a Chapter 13 Plan. Schedules I (income of $1,442.00 a month) and J (expenses of $1,308.00 a
       2   month, which does not include any rent or mortgage payment). Dckt. 1 at 25-28.
       3          From day one of this case Mr. Ivers’ “plan” was clear, he needed to sell his current residence
       4   property, 8610 Pershing Avenue, Fair Oaks, California (the “Property”) and try and save the equity
       5   he asserted existed in the Property. In his proposed Chapter 13 Plan, he proposed making $100.00
       6   a month payments, which would be used only to pay his attorney, and no creditors would be paid,
       7   except in the seventh month of the plan the two mortgage creditors with deeds of trust against the
       8   Property, which totaled by Mr. Ivers calculation ($379,262.00), and a third obligation of
       9   ($30,000.00) secured by the Property that is owed to his daughter, Jamie Ivers. Plan, Dckt. 2.
      10          The Chapter 13 Plan caught the objections of the Chapter 13 Trustee and creditors Provident
      11   Funding Associates, L.P. (“Provident”) and Citibank, N.A. (Citibank), the two mortgage creditors.
      12   Dckts. 16, 24, 28. These objections were sustained. Civil Minutes and Orders, Dckts. 31, 32, 33,
      13   34, 35, 36. The court addressed in the Civil Minutes the problems with a Chapter 13 plan which
      14   merely says, “everyone just wait seven months, something will be sold.”
      15          Mr. Ivers came back with an Amended Plan and Motion to Confirm. Dckts. 42, 40. Again,
      16   oppositions were presented by the Chapter 13 Trustee, Provident, and Citibank. The hearing on the
      17   Motion to Confirm was continued to allow the Debtor and creditors to meet and confer to work out
      18   an organized, orderly marketing and sale of the Property. Civil Minutes for May 7, 2019 hearing,
      19   Dckt. 61. As discussed by the court, the Debtor’s “plan” in the Amended Chapter 13 Plan did not
      20   appear be one that was commercially reasonable for the marketing and sale of the Property which
      21   Debtor asserts has a value of $608,000.00 (see Schedule A/B, Dckt. 1 at 11).
      22          The court concluded that the Debtor appeared unable to deal with the actual marketing and
      23   sale of the Property and the process of the appointment of a limited purpose representative for the
      24   marketing and sale of the Property to salvage the asserted $198,735.00 equity in the Property for
      25   Debtor in excess of the secured claims. Schedule D, Dckt. 1 at 19-20.
      26          The court ultimately entered in August 2019, an order appointment a Limited Scope Personal
      27   Representative for the marketing and sale of the Property. Civil Minutes and Order, Dckts. 95, 96.
      28   The court understood this to be with the concurrence of the Debtor, as well as the agreed process

                                                            3
Filed 11/08/19                                      Case 19-20026                                                    Doc 148



       1   between Debtor and the mortgage creditors. The court also granted in August 2019, the Motion for
       2   Relief From the Stay for Provident, with the order not being effective until November 1, 2019, and
       3   not waiving the fourteen day stay of enforcement of the relief, to allow it to proceed with a
       4   foreclosure sale on the Property. Order, Dckt. 94. This was granted in light of the Limited Scope
       5   Representative having been appointed and working to sell the property.
       6          On September 17, 2019, a Motion to Sell the Property was filed. Dckt. 100. The sales price
       7   was stated to be $520,000.00, which is less than the $608,000.00 stated by the Debtor. It is not
       8   unusual that a sales price may be less than what a debtor believed it to be worth. On the other hand,
       9   this court has conducted hearings for the sale of property at which multiple bidders show up and the
      10   ultimate sales price is well in excess of what a debtor may have originally thought.
      11          With the filing of the Motion, the heavens fell in on this case. Debtor, in pro se, filed a five
      12   page document on October 1, 2019, the day of the hearing, asserting that there was a conspiracy to
      13   default being committed to deprive him of the value of the Property. He alleges that his attorneys
      14   are involved in the conspiracy, as well as the Limited Scope Representative. Dckt. 111. The court
      15   denied without prejudice the Motion to Sell in light of the contentions by Debtor of the alleged
      16   conspiracy to defraud.
      17          Debtor then, three days later, filed a thirty-nine (39) page document (including thirty-two
      18   pages of exhibits) going into further argument about the Motion to Sell, who was doing Debtor
      19   wrong. This was all for a Motion that was no longer before the court.
      20          On October 8, 2019, Debtor’s counsel filed a Motion to Withdraw in light of the assertions
      21   by Debtor on the conspiracy to default and assertions made against counsel. Motion, Dckt. 119.
      22   The court issued an order continuing the hearing one week and ordered the Debtor, his attorneys,
      23   and the Limited Scope Representative to appear in person at the continued hearing. Dckt. 123.
      24          In the Order Continuing the Hearing, the court reviews the bankruptcy case, the ineffective
      25   prosecution by Debtor, and the issue of whether Debtor is legally competent to be a party or whether
      26   a representative (under Fed. R. Civ. P. 17, 25 and Fed. R. Bankr. P 7017, 7025, 9014,1016) needed
      27   to be appointed.
      28          All persons ordered to do so appeared at the continued hearing on October 29, 2019. The

                                                             4
Filed 11/08/19                                       Case 19-20026                                                    Doc 148



       1   court engaged in a long discussion with the Debtor. The court recounts the discussion in the Civil
       2   Minutes for the October 29, 2019 hearing, and that the Debtor convinced the court that he was
       3   sufficiently competent to proceed in the bankruptcy case. As discussed at the hearing, Debtor has
       4   severed as a consultant to what was a major law firm in Sacramento, had extensive business
       5   experience, has his daughter as a creditor who has a financial stake in the orderly sale of the
       6   Property, and that Debtor appeared to understand: (1) the need to immediately obtain counsel, (2) the
       7   need to immediately contact his daughter (which whom he expressed having a good relationship),
       8   (3) the need to immediately address the pending foreclosure sale, and (4) the need to immediately
       9   move forward to protect the value in the property for his daughter on her secured claim and any
      10   equity that would exist for the Debtor. Civil Minutes, Dckt. 127.
      11          At the conclusion of the hearing the court believed that the Debtor understood the need to
      12   move forward and not merely argue why he believes he was done wrong in the past. The court
      13   granted the Motion to Withdraw, the attorney-client relationship clearly ruptured beyond repair. The
      14   Order authorizing the withdrawal of counsel was filed on October 30, 2019.
      15          The court had the Order and Civil Minutes served not only on the Debtor but his daughter,
      16   Jamie Ivers. Order and Certificate of Service, Dckts. 129, 130.
      17           ACTION BY DEBTOR AND HIS DAUGHTER SINCE OCTOBER 30, 2019
                                             AND
      18                     ISSUE OF DEBTOR’S LEGAL COMPETENCY
      19          A review of the file in this Bankruptcy Case on November 7, 2019, does not reflect that
      20   Debtor has obtained counsel, that his daughter has obtained counsel, or that any action is being taken
      21   by Debtor or his daughter to protect their respective financial interests in the Property.
      22          However, a review of the file does reflect non-protective, rear looking action by Debtor. On
      23   October 31, 2019, Debtor filed a California form “Notice of Motion and Order Continuing [Hearing
      24   or Trial, check the box form]. There was no motion pending to which this relates. As discussed in
      25   the order issued pursuant thereto, it appears that this was a request for continuance of the foreclosure
      26   sale (which is reported to be set for November 15, 2019, Dckt. 136) or for the court to issue
      27   injunctive relief to stay the foreclosure sale. Order, Dckt. 134. The court’s Order addresses how
      28   and way such relief is not granted by the request in the State Court Motion Continuance Form.

                                                              5
Filed 11/08/19                                         Case 19-20026                                                   Doc 148



       1           Then, on November 4, 2019, Debtor filed a seventy-four (74) page document, arguing further
       2   as to why and how he has been wronged by his former attorneys and the Limited Scope
       3   Representative. Nothing in this indicates any action being taken by Debtor to obtain counsel, to
       4   coordinate with his daughter, and any action being taken to protect their demonstrated financial
       5   interests in the Property.2 In this backward looking document, Debtor painstakingly goes through
       6   phone records arguing why it shows that his former counsel did not communicate with him. There
       7   is nothing about what Debtor and his daughter are doing to protect their financial interests.
       8   Apparent Lack of Legal Competency3
       9           As a basic requirement for a person to have his or her rights determined in federal court, that
      10   person must meet the basic requirements for legal competency. Moore’s Federal Practice, Civil
      11   § 17.21, provides a good survey of the federal competency requirement.
      12           § 17.21 Capacity of Individual Litigant Acting on Its Own Behalf Determined by
                   Law of Domicile
      13
                   [1] Domicile Tested at Time of Filing
      14
                   The capacity of an individual engaged in litigation to enforce its own right, not
      15           acting as a representative of another, is determined by the law of the litigant's
                   domicile...
      16
                   [3] Persons Lacking Legal Capacity Must Have Adequate Representation
      17
                   [a] Court May Appoint Guardian
      18
                           Although persons lacking legal capacity may not sue or be sued, Rule 17(c)
      19                   provides that their interests may be represented in litigation in federal courts
                           (see also § 17.10[3][c] (guardian's and guardian ad litem's real party in
      20                   interest status); § 17.22 (capacity of representatives of persons lacking legal
                           capacity)). If a minor or other incompetent person has a representative
      21                   appointed by law, such as a guardian, committee, conservator, or other
                           similar fiduciary, this representative may sue or defend on behalf of the
      22                   minor or incompetent person. A minor or incompetent who has no duly
                           appointed representative may sue by a next friend or by a guardian ad litem.
      23                   If a minor or incompetent is sued and is not represented in the action, the
                           court must appoint a guardian ad litem or make some other proper order to
      24
      25
                   2
                     Even for what Debtor asserted was the unreasonably low sale price for the contract advanced by
      26   the Limited Scope Representative, Daughter’s ($30,000) secured claim would be paid in full and there
           would be $15,000 of sales proceeds for Debtor.
      27
                   3
                     The court provides this overly detailed review of the applicable federal law and the apparent
      28   applicable California law in light of this type of determination being rare in federal bankruptcy courts.

                                                                6
Filed 11/08/19                                      Case 19-20026                                            Doc 148



       1                 protect the minor or incompetent. Similarly, if a party becomes incompetent
                         during the course of the litigation, the court must appoint a guardian ad litem
       2                 or make some other proper order. The language of the rule is mandatory and
                         requires the court to appoint a guardian ad litem or make some other
       3                 provision once the court determines that the individual is incompetent.
                         However, the rule does not place an affirmative obligation on the district
       4                 court to inquire sua sponte into the individual's capacity unless evidence
                         showing that the individual has been adjudged incompetent or other clear
       5                 evidence of incompetence is brought to the district court's attention. Bizarre
                         behavior alone is insufficient to trigger a mandatory inquiry into a litigant's
       6                 competency.
       7                 The function of the representative or guardian ad litem is to make decisions
                         concerning the litigation on behalf of the minor or incompetent person, and
       8                 not necessarily to represent the person as an attorney. [With limited parent
                         child exceptions.]...
       9
                         If a general guardian fails or refuses to sue or defend in a particular case, or
      10                 if there is a conflict of interest between the minor or incompetent person and
                         the guardian or next friend, federal courts may appoint a guardian or attorney
      11                 ad litem to protect the interest of the represented party in the case.
      12                 To determine whether an individual is considered a minor or incompetent
                         person, Rule 17(c) must be read in conjunction with Rule 17(b). Under Rule
      13                 17(b)(1), the capacity of an individual to sue or be sued is determined by the
                         law of the individual's domicile. Once the court applies the law of the
      14                 individual's domicile and determines that the individual is underage or is
                         otherwise incompetent, the provisions of Rule 17(c) come into play. If the
      15                 minor or incompetent already has a general guardian, conservator, or like
                         fiduciary, that representative may sue or defend on behalf of the minor or
      16                 incompetent. Whether an individual or entity is the type of fiduciary that has
                         the legal authority to represent the minor or incompetent person is also
      17                 determined according to state law. If the minor or incompetent has no such
                         representative, the court must appoint a guardian ad litem or make some
      18                 other provision for the protection of the individual. At this stage in the
                         process, the court is not guided by state law but rather should be guided by
      19                 the protection of the individual's interests. The court is not required to follow
                         procedures set out by state law to determine incompetency, but may follow
      20                 whatever procedures are appropriate within the bounds of due process.
      21         [b] Protective Measures Implemented at Court's Discretion
      22         The directive that courts protect the interests of persons lacking legal capacity is not
                 tantamount to a requirement that courts appoint a representative. Rather, when the
      23         court finds that a litigant lacks legal capacity, the court may either appoint a guardian
                 ad litem "or issue another appropriate order ... to protect a minor or incompetent
      24         person who is unrepresented in an action." The necessity of a guardian is determined
                 at the court's discretion. The court need only inquire whether the incompetent's
      25         interests are adequately protected.
      26
           ///
      27
           ///
      28

                                                            7
Filed 11/08/19                                      Case 19-20026                                             Doc 148



       1          Some of the authorities cited by Moores in the section above include the following cases.
       2   Gibbs v. Carnival Cruise Lines, 314 F.3d 125, 134-135 (3rd. Cir. 2002).
       3          “While the New Jersey Court Rule is relevant to our inquiry and will be discussed
                  further in the next section, we do not begin our analysis with this Court Rule.
       4          Instead, we must look to Federal Rule of Civil Procedure 17, which explains the
                  capacity of a party to sue or be sued, and may therefore be used to determine how a
       5          person is appointed a "legal representative" within the meaning of § 183b(c). We
                  apply the Federal Rules instead of the New Jersey Court Rules because state rules
       6          regarding the appointment of guardians ad litem are procedural and therefore do not
                  apply, in the first instance, to cases brought in federal courts. See M.S. v. Wermers,
       7          557 F.2d 170, 174 n.4 (8th Cir. 1977); 6A C. Wright & A. Miller, Federal Practice
                  and Procedure § 1571, at 511-12 (1991); see generally Hanna v. Plumer, 380 U.S.
       8          460, 471-72, 14 L. Ed. 2d 8, 85 S. Ct. 1136 (1965) (federal courts apply on-point
                  Federal Rules of Civil Procedure instead of state procedural practices).
       9
           United States v. Mandycz, 447 F.3d 951, 962 (6th Cir. 2006).
      10
                  So while the commencement of a civil case does not suspend the Due Process
      11          Clause, it does alter the fairness requirements of the Clause. Whereas due process
                  protects incompetent criminal defendants by imposing an outright prohibition on
      12          trial, it protects incompetent civil parties by requiring the court to appoint guardians
                  to protect their interests and by judicially ensuring that the guardians protect those
      13          interests. See Fed. R. Civ. P. 17(c) ("The court shall appoint a guardian ad litem for
                  an infant or incompetent person not otherwise represented in an action or shall make
      14          such other order as it deems proper for the protection of the infant or incompetent
                  person."); see also Ferrelli v. River Manor Health Care Ctr., 323 F.3d 196, 203 (2d
      15          Cir. 2003) (‘[T]he district judge should be aware that due process considerations
                  attend an incompetency finding and the subsequent appointment of a guardian ad
      16          litem.’); Salomon Smith Barney, Inc. v. Harvey, 260 F.3d 1302, 1309 (11th Cir.
                  2001), vacated on other grounds, 537 U.S. 1085, 123 S. Ct. 718, 154 L. Ed. 2d 629
      17          (2002); Neilson v. Colgate-Palmolive Co., 199 F.3d 642, 652 (2d Cir. 1999); Garrick
                  v. Weaver, 888 F.2d 687, 693 (10th Cir. 1989); Genesco, Inc. v. Cone Mills Corp.,
      18          604 F.2d 281, 285 (4th Cir. 1979). Independent of the court's duty to appoint a
                  guardian to look after his interests, Mandycz of course also is entitled to the other
      19          basic protections of due process in a civil setting. See United States v. Kairys, 782
                  F.2d 1374, 1384 (7th Cir. 1986) (‘[B]ecause denaturalization is civil and equitable
      20          in nature, due process [is] satisfied by a fair trial before an impartial decisionmaker.
                  [concluding that there is no right to jury trial for denaturalization proceeding]’).”
      21
           Berrios v. N.Y. City Housing Authority, 564 F.3d 130, 134 (2nd Cir. 2009).
      22
                  “A minor or incompetent person normally lacks the capacity to bring suit for himself.
      23          See, e.g., N.Y. C.P.L.R. 1201 (McKinney 1997); Fed. R. Civ. P. 17(b)(1) (capacity
                  of an individual claim owner to sue is determined by "the law of the individual's
      24          domicile"). Rule 17(c) provides that a minor or incompetent person may be
                  represented by a general guardian, a committee, a conservator, or a similar fiduciary,
      25          see Fed. R. Civ. P. 17(c)(1), and that
      26                 ‘[a] minor or an incompetent person who does not have a duly
                         appointed representative may sue by a next friend or by a guardian ad
      27                 litem. The court must appoint a guardian ad litem--or issue another
                         appropriate order--to protect a minor or incompetent person who is
      28                 unrepresented in an action,’

                                                             8
Filed 11/08/19                                        Case 19-20026                                              Doc 148



       1          Fed. R. Civ. P. 17(c)(2) (emphasis added). Thus, as to a claim on behalf of an
                  unrepresented minor or incompetent person, the court is not to reach the merits
       2          without appointing a suitable representative.
                  ...
       3          On remand, the district court should first determine whether Berrios is a suitable
                  guardian ad litem for Travieso. If it finds that he is not suitable and that it is not clear
       4          that a substantial claim could not be asserted on Travieso's behalf, the court should
                  appoint another person to be Travieso's guardian ad litem. If the court either finds
       5          that Berrios is a suitable guardian or if it appoints a suitable guardian who is a
                  non-attorney, it should not dismiss the action without affording such guardian the
       6          opportunity to retain counsel or to seek representation from a pro bono attorney or
                  agency. If the guardian secures an attorney or is an attorney, the court should not
       7          dismiss the complaint for failure to state a claim without giving counsel an
                  opportunity to file an amended complaint. If the guardian is not an attorney and does
       8          not obtain counsel, and if it is not clear to the court whether a substantial claim might
                  be asserted on Travieso's behalf, the court should decide whether to appoint counsel,
       9          taking into "consider[ation] the fact that, without appointment of counsel, the case
                  will not go forward at all," Wenger, 146 F.3d at 125. If counsel is not secured or
      10          appointed, the court may dismiss the complaint, but without prejudice.”
      11   Sam M. v. Carcieri, 608 F.3d 77, 85-86 (1st Cir. 2010).
      12          Rule 17(c) of the Federal Rules of Civil Procedure governs a minor or incompetent's
                  access to federal court. It directs that a minor or incompetent may sue in federal court
      13          through a duly appointed representative which includes a general guardian,
                  committee, conservator, or like fiduciary. Fed. R. Civ. P. 17(c)(1). If a minor lacks
      14          a general guardian or a duly appointed representative, Rule 17(c)(2) directs the court
                  either appoint a legal guardian or Next Friend, or issue an order to protect a minor
      15          or incompetent who is unrepresented in the federal suit. Fed. R. Civ. P. 17(c)(2).
      16          The appointment of a Next Friend or guardian ad litem is not mandatory. Thus,
                  where a minor or incompetent is represented by a general guardian or a duly
      17          appointed representative, a Next Friend need not be appointed. See Developmental
                  Disabilities Advocacy Ctr., Inc. v. Melton, 689 F.2d 281 (1st Cir. 1982) (declining
      18          to appoint Next Friend where plaintiffs had general guardians or duly appointed
                  guardians who opposed the federal suit); Garrick v. Weaver, 888 F.2d 687, 693 (10th
      19          Cir. 1989)(holding that a minor's mother lacked authority to proceed as Next Friend
                  in federal suit where the federal court had appointed a guardian ad litem to represent
      20          the child). However, Rule 17(c) ‘gives a federal court power to authorize someone
                  other than a lawful representative to sue on behalf of an infant or incompetent person
      21          where that representative is unable, unwilling or refuses to act or has interests which
                  conflict with those of the infant or incompetent.’ Ad Hoc Comm. of Concerned
      22          Teachers v. Greenburgh No. 11 Union Free Sch. Dist., 873 F.2d 25, 29 (2d Cir.
                  1989); Melton, 689 F.2d at 285 (stating that Rule 17(c) allows federal courts to
      23          appoint a Next Friend or guardian ad litem where there is a conflict of interest
                  between the minor and her general representative).
      24
                  The minor's best interests are of paramount importance in deciding whether a Next
      25          Friend should be appointed, but the ultimate ‘decision as to whether or not to appoint
                  [a Next Friend or guardian ad litem] rests with the sound discretion of the district
      26          court and will not be disturbed unless there has been an abuse of its authority.
                  Melton, 689 F.2d at 285. See also Fernandez-Vargas v. Pfizer, 522 F.3d 55, 66 (1st
      27          Cir. 2008).”
      28   Garrick v. Weaver, 888 F.2d 687, (10th Cir. 1989).

                                                               9
Filed 11/08/19                                       Case 19-20026                                             Doc 148



       1          Rule 17(c) flows from the general duty of the court to protect the interests of infants
                  and incompetents in cases before the court. See Dacanay v. Mendoza, 573 F.2d 1075,
       2          1079 (9th Cir. 1978); Noe v. True, 507 F.2d 9, 11-12 (6th Cir. 1974). Garrick
                  through her attorney requested the appointment of the guardian ad litem because her
       3          interests might be adverse to her children's interests as they were each claimants to
                  the same finite fund. When the court determines that the interests of the infant and
       4          the infant's legal representative diverge, appointment of a guardian ad litem is
                  appropriate. Noe, 507 F.2d at 11-12. Once appointed, the guardian ad litem is ‘a
       5          representative of the court to act for the minor in the cause, with authority to engage
                  counsel, file suit, and to prosecute, control and direct the litigation.’ Id. at 12. We
       6          hold that a guardian ad litem sufficiently meets the "other fiduciary" requirement of
                  Rule 17(c) so as to deprive Garrick of standing to represent her children in the same
       7          action for which the guardian ad litem was appointed. Garrick's standing to represent
                  her minor children in other actions remains unaffected.”
       8
           Dacannay v. Mendoza, 573 F.2d 1075, 1079 (9th Cir. 1978).
       9
                  “It is an ancient precept of Anglo-American jurisprudence that infant and other
      10          incompetent parties are wards of any court called upon to measure and weigh their
                  interests. The guardian ad litem is but an officer of the court. Cole v. Superior
      11          Court, 63 Cal. 86, 89 (1883); Serway v. Galentine, 75 Cal. App. 2d 86, 170 P.2d 32
                  (1940). While the infant sues or is defended by a guardian ad litem or next friend,
      12          every step in the proceeding occurs under the aegis of the court. See generally
                  Solender, Guardian Ad Litem: A Valuable Representative or an Illusory Safeguard,
      13          7 Tex.Tech.L.Rev. 619 (1976); Note, Guardians Ad Litem, 45 Iowa L. Rev. 376
                  (1960).”
      14
           Robidoux v. Rosengren, 638 F.3d 1177, (9th Cir. 2011).
      15
                  “District courts have a special duty, derived from Federal Rule of Civil Procedure
      16          17(c), to safeguard the interests of litigants who are minors. Rule 17(c) provides, in
                  relevant part, that a district court ‘must appoint a guardian ad litem— or issue
      17          another appropriate order—to protect a minor or incompetent person who is
                  unrepresented in an action.’ Fed. R. Civ. P. 17(c). In the context of proposed
      18          settlements in suits involving minor plaintiffs, this special duty requires a district
                  court to ‘conduct its own inquiry to determine whether the settlement serves the best
      19          interests of the minor.’ Dacanay v. Mendoza, 573 F.2d 1075, 1080 (9th Cir. 1978);
                  see also Salmeron v. United States, 724 F.2d 1357, 1363 (9th Cir. 1983) (holding that
      20          ‘a court must independently investigate and evaluate any compromise or settlement
                  of a minor's claims to assure itself that the minor's interests are protected, even if the
      21          settlement has been recommended or negotiated by the minor's parent or guardian
                  ad litem’).”
      22
           Scannavino v. Florida Department of Corrections, 242 F.R.D. 622, 664, 666-667 (M.D. Fla. 2007).
      23
                  “Although under Rule 17(b) a district court determining a party's capacity must use
      24          the law of that party's domicile, the court need not adopt any procedure required by
                  state law but must only satisfy the requirements of due process. Cohen v. Office
      25          Depot, Inc., 184 F.3d 1292, 1296 (11th Cir. 1999) (explaining that "if the state law
                  conflicts with a federal procedural rule, then the state law is procedural for
      26          Erie/Hanna purposes regardless of how it may be characterized for other purposes.");
                  Thomas, 916 F.2d at 1035 (‘[W]e reject the notion that in determining whether a
      27          person is competent to sue in federal court a federal judge must use the state's
                  procedures for determining competency or capacity.’). In the absence of a clear test
      28          for determining a party's incapacity or incompetence under Florida law, ‘a federal

                                                             10
Filed 11/08/19                                      Case 19-20026                                            Doc 148



       1         procedure better preserves the integrity and the interests of the federal courts.’ Id. at
                 1035.
       2
                 ‘It is a well-understood tenant of law that all persons are presumed to be competent’
       3         and that the ‘burden of proof of incompetency rests with the party asserting it.’
                 Weeks v. Jones, 52 F.3d 1559, 1569 (11th Cir. 1995). Because ‘[a] person may be
       4         competent to make some decisions but not others,’ the test of a party's competency
                 ‘varies from one context to another.’ United States v. Charters, 829 F.2d 479, 495
       5         n.23 (4th Cir. 1987). In general, "to be considered competent an individual must be
                 able to comprehend the nature of the particular conduct in question and to understand
       6         its quality and consequences." Id. (quoting B. Freedman, Competence, Marginal and
                 Otherwise: Concepts and Ethics, 4 Int'l. J. of L. & Psychiatry 53, 56 (1981)). In the
       7         context of federal civil litigation, the relevant inquiry is whether the litigant is
                 ‘mentally competent to understand the nature and effect of the litigation she has
       8         instituted.’ Bodnar v. Bodnar, 441 F.2d 1103, 1104 (5th Cir. 1971); Donnelly v.
                 Parker, 158 U.S. App. D.C. 335, 486 F.2d 402, 407 (D.C. Cir. 1973) (stating that
       9         Rule 17(c) may require an inquiry into the plaintiff's ‘capacity to understand the
                 meaning and effect of the litigation being prosecuted in her name’).
      10         ...
                 The rights of an incompetent litigant in a federal civil proceeding are protected by
      11         Rule 17(c), Federal Rules of Civil Procedure, which provides that a district court
                 "shall appoint a guardian ad litem for an infant or incompetent person not otherwise
      12         represented in an action or shall make such other order as it deems proper for the
                 protection of the infant or incompetent person." Fed. R. Civ. P. 17(c). An
      13         incompetent litigant is "not otherwise represented" under Rule 17(c) if she has no
                 "general guardian, committee, conservator, or other like fiduciary." Neilson v.
      14         Colgate-Palmolive Co., 199 F.3d 642, 656 (2d Cir. 1999). The parties stipulated at
                 the competency hearing that the plaintiff lacks a general guardian and is not
      15         otherwise represented within the meaning of Rule 17(c).
      16         The decision to appoint a "next friend" or guardian ad litem rests with the sound
                 discretion of the district court and will be disturbed only for an abuse of discretion.
      17         In re Kloian, 179 Fed. Appx. 262, 265 (6th Cir. 2006) (quoting Gardner v. Parson,
                 874 F.2d 131, 140 (3d Cir. 1989)). Unlike a determination of competency, a district
      18         court's decision whether to appoint a guardian ad litem is purely procedural and
                 wholly uninformed by state law. Gibbs v. Carnival Cruise Lines, 314 F.3d 125,
      19         135-36 (3d Cir. 2002) (‘A district court need not look at the state law, however, in
                 determining what factors or procedures to use when appointing the guardian ad
      20         litem.’); Burke v. Smith, 252 F.3d 1260, 1264 (11th Cir. 2001) (‘It is well settled that
                 the appointment of a guardian ad litem is a procedural question controlled by Rule
      21         17(c).’).
                 ...
      22         Under Rule 17(c), a district court must appoint a guardian ad litem if it receives
                 ‘verifiable evidence from a mental health professional demonstrating that the party
      23         is being or has been treated for mental illness of the type that would render him or
                 her legally incompetent.’ Ferrelli v. River Manor Health Care Ctr., 323 F.3d 196,
      24         201 (2d Cir. 2003). An exhaustive review of the record, as well as the evidence
                 adduced at the competency hearing (and other evidence properly before the court),
      25         commends the appointment of a guardian ad litem to protect the plaintiff's interests
                 in this case. Indeed, failure to appoint a guardian ad litem undermines the plaintiff's
      26         interests and would default both the court's obligation under Rule 17(c) and the
                 requirements of justice.”
      27
      28         In considering this question in light of applicable California law, the court notes the

                                                            11
Filed 11/08/19                                       Case 19-20026                                             Doc 148



       1   following California statutory provisions:
       2   Due Process in Competence Determinations Act (Cal. Prob. Code § § 810 et seq.)
       3   § 810. Legislative findings and declarations regarding legal capacity
       4           (a) For purposes of this part, there shall exist a rebuttable presumption affecting the
                  burden of proof that all persons have the capacity to make decisions and to be
       5          responsible for their acts or decisions.
       6           (b) A person who has a mental or physical disorder may still be capable of
                  contracting, conveying, marrying, making medical decisions, executing wills or
       7          trusts, and performing other actions.
       8           (c) A judicial determination that a person is totally without understanding, or is of
                  unsound mind, or suffers from one or more mental deficits so substantial that, under
       9          the circumstances, the person should be deemed to lack the legal capacity to perform
                  a specific act, should be based on evidence of a deficit in one or more of the person's
      10          mental functions rather than on a diagnosis of a person's mental or physical disorder.
      11   § 811. Unsound mind or incapacity
      12          (a) A determination that a person is of unsound mind or lacks the capacity to make
                  a decision or do a certain act, including, but not limited to, the incapacity to contract,
      13          to make a conveyance, to marry, to make medical decisions, to execute wills, or to
                  execute trusts, shall be supported by evidence of a deficit in at least one of the
      14          following mental functions, subject to subdivision (b), and evidence of a correlation
                  between the deficit or deficits and the decision or acts in question:
      15
                     (1) Alertness and attention, including, but not limited to, the following:
      16
                            (A) Level of arousal or consciousness.
      17
                            (B) Orientation to time, place, person, and situation.
      18
                            (C) Ability to attend and concentrate.
      19
                     (2) Information processing, including, but not limited to, the following:
      20
                            (A) Short- and long-term memory, including immediate recall.
      21
                            (B) Ability to understand or communicate with others, either verbally or
      22                  otherwise.
      23                    (C) Recognition of familiar objects and familiar persons.
      24                    (D) Ability to understand and appreciate quantities.
      25                    (E) Ability to reason using abstract concepts.
      26                    (F) Ability to plan, organize, and carry out actions in one's own rational
                          self-interest.
      27
                            (G) Ability to reason logically.
      28

                                                             12
Filed 11/08/19                                       Case 19-20026                                            Doc 148



       1             (3) Thought processes. Deficits in these functions may be demonstrated by the
                  presence of the following:
       2
                            (A) Severely disorganized thinking.
       3
                            (B) Hallucinations.
       4
                            (C) Delusions.
       5
                            (D) Uncontrollable, repetitive, or intrusive thoughts.
       6
                        (4) Ability to modulate mood and affect. Deficits in this ability may be
       7          demonstrated by the presence of a pervasive and persistent or recurrent state of
                  euphoria, anger, anxiety, fear, panic, depression, hopelessness or despair,
       8          helplessness, apathy or indifference, that is inappropriate in degree to the individual's
                  circumstances.
       9
                  (b) A deficit in the mental functions listed above may be considered only if the
      10          deficit, by itself or in combination with one or more other mental function deficits,
                  significantly impairs the person's ability to understand and appreciate the
      11          consequences of his or her actions with regard to the type of act or decision in
                  question.
      12
                  (c) In determining whether a person suffers from a deficit in mental function so
      13          substantial that the person lacks the capacity to do a certain act, the court may take
                  into consideration the frequency, severity, and duration of periods of impairment.
      14
                  (d) The mere diagnosis of a mental or physical disorder shall not be sufficient in and
      15          of itself to support a determination that a person is of unsound mind or lacks the
                  capacity to do a certain act.
      16
                  (e) This part applies only to the evidence that is presented to, and the findings that
      17          are made by, a court determining the capacity of a person to do a certain act or make
                  a decision, including, but not limited to, making medical decisions. Nothing in this
      18          part shall affect the decisionmaking process set forth in Section 1418.8 of the Health
                  and Safety Code, nor increase or decrease the burdens of documentation on, or
      19          potential liability of, health care providers who, outside the judicial context,
                  determine the capacity of patients to make a medical decision.
      20
           § 812. Capacity to make decision
      21
                  Except where otherwise provided by law, including, but not limited to, Section 813
      22          and the statutory and decisional law of testamentary capacity, a person lacks the
                  capacity to make a decision unless the person has the ability to communicate
      23          verbally, or by any other means, the decision, and to understand and appreciate, to
                  the extent relevant, all of the following:
      24
                  (a) The rights, duties, and responsibilities created by, or affected by the decision.
      25
                   (b) The probable consequences for the decisionmaker and, where appropriate, the
      26          persons affected by the decision.
      27           (c) The significant risks, benefits, and reasonable alternatives involved in the
                  decision.
      28

                                                             13
Filed 11/08/19                                      Case 19-20026                                                  Doc 148



       1          The Due Process in Competence Determinations Act, Prob. Code, §§ 810 to 813, 1801, 1881,
       2   3201, and 3204, offers a wide range of potential mental deficits that may support a determination
       3   that a person is of unsound mind or lacks the capacity to make a decision or do a certain act. In re
       4   Marriage of Greenway, 217 Cal. App. 4th 628, 640 (Cal. App. 4th Dist. 2013).
       5   Conservatorship
       6          In California, a party is incompetent if he or she lacks the capacity to understand the nature
       7   or consequences of the proceeding, or is unable to assist counsel in the preparation of the case. See
       8   Cal. Prob. Code § 1801; In re Jessica G., 93 Cal. App. 4th 1180, 1186 (2001); Elder-Evins v.
       9   Casey, 2012 U.S. Dist. LEXIS 92467 (N.D. Cal. July 3, 2012).
      10          Federal Rule of Civil Procedure 17 also provides that the court "must appoint a guardian ad
      11   litem—or issue another appropriate order—to protect a minor or incompetent person who is
      12   unrepresented in an action." Fed. R. Civ. P. 17(c)(2). When a "substantial question exists regarding
      13   the mental competence of a party proceeding pro se," courts should "conduct a hearing to determine
      14   whether or not the party is competent, so that a representative may be appointed if needed." Krain
      15   v. Smallwood, 880 F.2d 1119, 1121 (9th Cir. 1989); see also Allen v. Calderon, 408 F.3d 1150, 1153
      16   (9th Cir. 2005).
      17          A guardian ad litem may be appointed for an incompetent adult only (1) if he or she consents
      18   to the appointment or (2) upon notice and hearing. Jessica G., 93 Cal. App. 4th. at 1187-88.
      19
           Cal Prob Code § 1801
      20
                  (a) A conservator of the person may be appointed for a person who is unable to
      21          provide properly for his or her personal needs for physical health, food, clothing, or
                  shelter, except as provided for the person as described in subdivision (b) or (c) of
      22          Section 1828.5.
      23           (b) A conservator of the estate may be appointed for a person who is substantially
                  unable to manage his or her own financial resources or resist fraud or undue
      24          influence, except as provided for that person as described in subdivision (b) or (c)
                  of Section 1828.5. Substantial inability may not be proved solely by isolated
      25          incidents of negligence or improvidence.
      26           (c) A conservator of the person and estate may be appointed for a person described
                  in subdivisions (a) and (b).
      27
                   (d) A limited conservator of the person or of the estate, or both, may be appointed
      28          for a developmentally disabled adult. A limited conservatorship may be utilized only

                                                            14
Filed 11/08/19                                       Case 19-20026                                            Doc 148



       1          as necessary to promote and protect the well--being of the individual, shall be
                  designed to encourage the development of maximum self--reliance and independence
       2          of the individual, and shall be ordered only to the extent necessitated by the
                  individual's proven mental and adaptive limitations. The conservatee of the limited
       3          conservator shall not be presumed to be incompetent and shall retain all legal and
                  civil rights except those which by court order have been designated as legal
       4          disabilities and have been specifically granted to the limited conservator. The intent
                  of the Legislature, as expressed in Section 4501 of the Welfare and Institutions Code,
       5          that developmentally disabled citizens of this state receive services resulting in more
                  independent, productive, and normal lives is the underlying mandate of this division
       6          in its application to adults alleged to be developmentally disabled.
       7           (e) The standard of proof for the appointment of a conservator pursuant to this
                  section shall be clear and convincing evidence.
       8
           § 1872. Effect of conservatorship on legal capacity of conservatee
       9
                  (a) Except as otherwise provided in this article, the appointment of a conservator of
      10          the estate is an adjudication that the conservatee lacks the legal capacity to enter into
                  or make any transaction that binds or obligates the conservatorship estate.
      11
                  (b) Except as otherwise provided in the order of the court appointing a limited
      12          conservator, the appointment does not limit the legal capacity of the limited
                  conservatee to enter into transactions or types of transactions.
      13
           § 1873. Court order affecting legal capacity of conservatee
      14
                  (a) In the order appointing the conservator or upon a petition filed under Section
      15          1874, the court may, by order, authorize the conservatee, subject to Section 1876, to
                  enter into transactions or types of transactions as may be appropriate in the
      16          circumstances of the particular conservatee and conservatorship estate. The court, by
                  order, may modify the legal capacity a conservatee would otherwise have under
      17          Section 1872 by broadening or restricting the power of the conservatee to enter into
                  transactions or types of transactions as may be appropriate in the circumstances of
      18          the particular conservatee and conservatorship estate.
      19          (b) In an order made under this section, the court may include limitations or
                  conditions on the exercise of the authority granted to the conservatee as the court
      20          determines to be appropriate including, but not limited to, the following:
      21                    (1) A requirement that for specific types of transactions or for all
                          transactions authorized by the order, the conservatee obtain prior approval
      22                  of the transaction by the court or conservator before exercising the authority
                          granted by the order.
      23
                           (2) A provision that the conservator has the right to avoid any transaction
      24                  made by the conservatee pursuant to the authority of the order if the
                          transaction is not one into which a reasonably prudent person might enter.
      25
                  (c) The court, in its discretion, may provide in the order that, unless extended by
      26          subsequent order of the court, the order or specific provisions of the order terminate
                  at a time specified in the order.
      27
                  (d) An order under this section continues in effect until the earliest of the following
      28          times:

                                                             15
Filed 11/08/19                                         Case 19-20026                                                   Doc 148



       1                     (1) The time specified in the order, if any.
       2                     (2) The time the order is modified or revoked.
       3                     (3) The time the conservatorship of the estate is terminated.
       4           (e) An order under this section may be modified or revoked upon petition filed by the
                   conservator, conservatee, the spouse or domestic partner of the conservatee, or any
       5           relative or friend of the conservatee, or any interested person. Notice of the hearing
                   on the petition shall be given for the period and in the manner provided in Chapter
       6           3 (commencing with Section 1460) of Part 1.
       7   Questions of Competency of Debtor
       8           The court observes that while Debtor discussed his skills, knowledge, legal experience, and
       9   ability to market and sell the Property, his conduct, both prior to and now after the October 29, 2019
      10   hearing demonstrates otherwise. The court cannot tell if this is because he is legally incompetent;
      11   that he just stubbornly believes that he is right and everyone else is against him; or that a multi-party
      12   scheme to defraud exists and has rendered him unable to act to protect his rights or interests.
      13           As the court discussed in the Civil Minutes for the hearing on the Motion to Withdraw as
      14   Counsel for Debtor, the defaults on the obligations to the two mortgage creditors are not new, but
      15   the ($35,591.34) pre-petition arrearage on the obligation owed to Citibank dates back to 2016 and
      16   the ($28,231.63) pre-petition arrearage on the Provident obligation dates back to February 2018.4
      17   Dckt. 127 at 2. A review of Debtor’s Statement of Financial Affairs shows that he has for 2018,
      18   2017, and 2016 had very limited income, stating under penalty of perjury that his total income for
      19   those three years consisted of:
      20                    2018 Income..........$18,912..........Social Security
      21                    2017 Income..........$17,912.........Social Security
      22                    2016 Income..........$18,912..........Social Security
      23   Statement of Financial Affairs Questions 4 and 5, Dckt. 1 at 30-31.
      24           It would appear “obvious” to a person of limited income who believes that there is
      25   substantial equity in the Property, that given the substantial defaults and inability to make the current
      26   monthly payments, much less cure the arrearage, that an orderly commercially reasonable sale of
      27
      28           4
                       Citibank Proof of Claim No. 1-1 and Provident Proof of Claim No. 2-1.

                                                               16
Filed 11/08/19                                       Case 19-20026                                                  Doc 148



       1   the Property is necessary. For the three years leading up to the bankruptcy case, Debtor did not
       2   achieve such a sale.
       3          Though the court was convinced by the Debtor at the October 29, 2019 hearing that Debtor
       4   was “with it” and would be moving forward with his daughter to obtain counsel and protect their
       5   interests, such does not now appear to be the case. Rather, Debtor appears to be stuck with arguing
       6   the past, looking over his shoulder at hearings that have been concluded.
       7                                             CONCLUSION
       8          Therefore, in light of what may be a legal incapacity by Debtor, the court requires the review,
       9   consultation, and conclusions of professionals in this area - Sacramento County Adult Protective
      10   Services. Before the court allows what appears to be Debtor’s financially self-destructive rearview-
      11   looking continuing pattern of conduct to result in the loss of what value may exist for Debtor and
      12   Debtor’s daughter, the court will have the benefit of and direction of Sacramento County Adult
      13   Protective Services.
      14          The court refers Mr. Ivers and his conduct in this Bankruptcy Case and the proceedings
      15   relating thereto to Sacramento County Adult Protective Services for their:
      16          1.     Investigation of Mr. Ivers and his legal competency,
      17          2.     Initial report at the initial hearing on November 21, 2019, and
      18          3. Ultimate report on Mr. Ivers legal competency, what action should be taken (if any),
                  and how such action (if any) shall be taken if it is determined by Sacramento County Adult
      19          Protective Services is not legally competent and his rights and interests must be protected.
      20          This Memorandum constitutes the court’s findings of fact and conclusions of law. The court
      21   shall issue a separate order.
      22               November 08, 2019
      23
      24
      25
      26
      27
      28

                                                            17
Filed 11/08/19                                   Case 19-20026                                             Doc 148



       1
                                   Instructions to Clerk of Court
       2                            Service List - Not Part of Order/Judgment
       3   The Clerk of Court is instructed to send the Order/Judgment or other court generated
           document transmitted herewith to the parties below. The Clerk of Court will send the document
       4   via the BNC or, if checked ____, via the U.S. mail.
       5
            Debtor(s)                                      Attorney for the Debtor(s) (if any)
       6    Thomas Ivers
            P.O. Box 660727
       7    Sacramento, CA 95866

       8    Bankruptcy Trustee (if appointed in the        Gregory Powell, Assistant U.S. Trustee
            case)                                          Office of The United States Trustee
       9                                                   2500 Tulare Street, Ste. 1401
                                                           Fresno, CA 93721
      10
            Sacramento County Adult Protective Services    Office of the U.S. Trustee
      11    Department of Health & Human Services          Robert T. Matsui United States Courthouse
            Attn: Irene Chu                                501 I Street, Room 7-500
      12    P.O. Box 269131                                Sacramento, CA 95814
            Sacramento, CA 95826
      13
            Lisa A. Travis, Sacramento County Counsel      Ms. Jamie Ivers
      14    Office of the County Counsel                   1745 Bellagio Street
            700 H Street, Ste. 2650                        Chula Vista, CA 91913
      15    Sacramento, CA 95814

      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28
